Citation Nr: 0201295	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  99-05 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for a mass of the left 
supraclavicular area, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel

INTRODUCTION

The veteran's DD-214 lists active service from June 1951 
until August 1968.  Additionally, 6 years and 3 months of 
prior service are noted.  This matter comes before the Board 
of Veterans' Appeals (BVA or Board) from a January 1999 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Wichita, Kansas, which denied the 
benefit sought on appeal.

The Board notes that, in his March 1999 substantive appeal, 
the veteran had requested a hearing before a Member of the 
Board.  This request was subsequently withdrawn in a May 2001 
communication to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence of record does not show the 
veteran's mass of the left supraclavicular area to have 
caused any pain, limitation of motion or pain on movement.   


CONCLUSION OF LAW

The criteria for assignment of a compensable initial 
disability evaluation for a mass of the left supraclavicular 
area have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
1001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.321, Part 4, including § 4.71a, 
Diagnostic Codes 5003, 5010, 5099-5015, 5201 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was initially granted service connection and was 
assigned a noncompensable evaluation under Diagnostic Code 
5099-5015 for a mass of the left supraclavicular area in 
January 1970.  In September 1997, the veteran requested an 
increased evaluation.  This request was ultimately denied by 
the Board in an October 1998 rating decision.  Following this 
determination, the veteran's reopened claim for a compensable 
rating was again denied by the RO in January 1999.  The 
veteran disagreed with that decision and initiated this 
appeal.  

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In the present case, the RO included the VCAA laws in a 
letter dated in May 2001.  Thus, the veteran has been put on 
notice as to the new requirements regarding the duty to 
assist.  Moreover, the Board has reviewed the file and, for 
the reasons discussed below, finds that the requirements 
under the VCAA have been met.  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in March 1999, and a 
supplemental statement of the case also issued in March 1999.  
The RO also made satisfactory efforts to ensure that all 
relevant evidence had been associated with the claims file.  
Moreover, the veteran has been afforded VA examinations 
November 1997 and in May 2001 in connection with his claim.  
Additionally, the file contains VA outpatient treatment 
records from October 1998 until January 1999.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.  As such, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

As stated above, the veteran is presently assigned a 
noncompensable rating for a mass of the left supraclavicular 
area, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5099-
5015.  Under this Code section, benign new growths of bones 
will be rated on limitation of motion of affected parts, as 
arthritis, degenerative, under Diagnostic Code 5003.  This 
Code section provides that degenerative (hypertrophic or 
osteoarthritis) arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint involved is non-
compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  

Diagnostic Code 5201 addresses limitation of motion with 
respect to the shoulder.  Under this Code section, an 
evaluation of 20 percent is warranted for limitation of 
motion of either extremity at shoulder level, or where the 
evidence demonstrates a limitation of the minor extremity to 
midway between side and shoulder level.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2001).  An evaluation of 30 
percent applies where the evidence shows limitation of motion 
of the major extremity to midway between side and shoulder 
level, or where the minor extremity is limited in motion to 
25 degrees from the side.  Id.  Finally, a 40 percent 
evaluation is for application where the major extremity is 
limited in motion to 25 degrees from the side.  Id.

The pertinent evidence of record includes two VA examinations 
and VA outpatient treatment reports.  The first of the 
examinations occurred in November 1997.  At this examination, 
the veteran complained of a supraclavicular mass, which 
became more prominent with extended overhead use of his arms.  
The examiner described this as a firm, soft tissue mass-like 
density above the clavicle at the base of the left neck. The 
veteran was noted to be right-handed, and was noted to have 
full use of his arms and shoulders.  

Physical examination in November 1997 yielded the following 
ROM findings: flexion to 180 degrees bilaterally; abduction 
to 180 degrees bilaterally; and internal and external 
rotation to 90 degrees bilaterally.  From a chart included in 
the examination report, it can be ascertained that these ROM 
findings represent normal ROM.  The veteran stated that the 
area was not painful. The veteran was found not to be 
affected by pain, weakness, stiffness, swelling, heat, 
redness, instability, locking, fatigability or lack or 
endurance.  X-ray evidence yielded a diagnosis of a mass, 
supraclavicular area.

The VA next examined the veteran in May 2001.  At this time 
the veteran complained of intermittent weakness and numbness 
in the left upper extremity, dating back to October 1998.  
The veteran further complained of pain with movement, which 
was associated with numbness at times radiating down the left 
arm to the back of the hand and left thumb.  The veteran 
stated that over the previous 6 to 8 months he had been 
experiencing more constant pain in the neck and shoulder 
area.  With Motrin, he described the pain as being a 2 on a 
scale of 1 to 10.  At the time of the examination, the 
veteran characterized the pain as rating a 4 or 5 on a scale 
of 1 to 10.  The veteran denied flare-ups, but reported that 
the pain was aggravated by motion of the left shoulder or 
arm, and on lifting his left arm.  He stated that activities 
such as driving, mowing his lawn, shoveling and raking all 
caused him pain.  

Upon physical examination, a palpable soft supraclavicular 
mass measuring 7 cm across was noted.  On inspection, the 
acromioclavicular joints were intact and there were no 
obvious deformities.  A slight reduction in the muscle mass 
of the left biceps and brachioradialis was observed.  The 
veteran's grip strength per dynamometer in the right hand was 
95 pounds per square inch, compared to a normal average of 
75.3 pounds per square inch for his age.  In his left hand, 
grip strength was 28 pounds per square inch compared to a 
normal average of 64.8.  Tenderness was noted over the 
palpable mass above the left clavicle.  There were no obvious 
effusions, edema, instability, redness, heat, or guarding of 
movement.  ROM findings were as follows: forward flexion to 
90 degrees, compared to a normal motion of 180 degrees; 
abduction to 75 degrees of full active motion, compared to a 
normal finding of 180 degrees; external rotation to 10 
degrees, compared to a normal finding of 90 degrees; and 
internal rotation to 90 degrees, reflecting a normal finding.  
The veteran had pain on flexion beginning at 90 degrees, and 
there was pain throughout motion with respect to abduction 
and external rotation.  Additionally, weakness was detected 
upon abduction.  Finally, the drop-arm test was negative.

At the time of the May 2001 VA examination, x-ray evidence 
showed the left shoulder to be unremarkable, with no 
conclusive bone abnormality identified.  
The veteran was diagnosed with a benign mass, left shoulder, 
supraclavicular.  The examiner noted that it was not likely 
that this mass was involved in causing pain on motion or loss 
of motion of the neck or shoulder, as the mass appeared to be 
superficial.  The veteran was further diagnosed with 
degenerative joint disease of the left acromioclavicular 
joint, which the examiner opined was likely the cause of the 
veteran's pain and reduced motion in the left shoulder.      

The medical evidence associated with the claims file also 
includes VA outpatient treatment reports.  These reports 
reflect complaints of pain in the left shoulder and neck.  In 
an October 1998 report, the veteran described a tingling in 
his left arm, and noted that he was unable to pull his head 
backward without discomfort.  ROM findings noted limited 
range of motion to 90 degrees for abduction, with pain.  
Significant crepitus was felt and heard in the left shoulder 
joint.  A January 1999 report noted that there were no 
limitations of motion regarding the left clavicle.  The 
examiner rendered an assessment of arthritis of the left 
shoulder, although radiological results associated with these 
treatment reports did not contain X-ray findings of arthritis 
of the shoulder.
    
The Board has thoroughly reviewed the evidence of record, and 
for the reasons discussed below, finds that the currently 
assigned noncompensable rating for the veteran's mass of the 
left supraclavicular area is proper and that the 
preponderance of the evidence is against the veteran's claim 
for a higher rating at this time.

The medical findings revealed limitation of motion with 
respect to the veteran's left shoulder.  The most recent 
medical evidence gleaned at the veteran's VA examination in 
May 2001 show reduced ROM, including a limitation of 
abduction to 90 degrees.  Under Diagnostic Code 5201, which 
addresses limitation of motion of the shoulder, a 20 percent 
evaluation is for application where the evidence shows 
limitation of motion at shoulder level in either extremity.  
Reference to 38 C.F.R. § 4.71a, Plate I, indicates that 90 
degrees represents shoulder level.  Therefore, it would 
initially appear that the veteran is entitled to an increased 
evaluation to 20 percent disabling under Diagnostic Code 
5201.  However, for the reasons discussed below, the 
veteran's mass of the left supraclavicular area is not 
compensable under Diagnostic Code 5201 or any alternate 
Diagnostic Code. 

While the veteran's limitation of motion in the left shoulder 
has been found to be consistent with the criteria for a 20 
percent evaluation, in this case competent medical evidence 
exists to establish that this limitation of motion has no 
relation to the veteran's service-connected mass of the left 
supraclavicular area.  The VA examiner stated that the 
veteran's mass appeared to be superficial, and therefore was 
unlikely to be the cause of the veteran's left shoulder pain 
and loss of motion.  This opinion was not refuted by any 
other medical evidence of record.  The VA examiner then 
stated that a degenerative acromioclavicular joint was likely 
to be the cause of the veteran's pain and reduced motion.  At 
the present time, the veteran is not service-connected for 
such a disability, and therefore is not entitled to 
compensation in connection with such a condition.  The Board 
notes that the veteran is free to initiate a claim of 
entitlement to service connection for a condition of the 
acromioclavicular joint at any time in an effort to receive 
compensation for his present symptomatology.    

The Board has also considered whether any alternate 
Diagnostic Code would entitle the veteran to a higher 
disability evaluation for his mass of the left 
supraclavicular area.  Diagnostic Code 5200, which requires 
evidence of ankylosis, does not apply in this case.  In order 
to receive a compensable rating under Diagnostic Code 5202, 
the evidence would have to demonstrate one of the following 
impairments of the humerus: malunion, recurrent dislocation 
from the scapulohumeral joint, fibrous union, nonunion, or 
loss of the head.  As the evidence does not establish the 
existence of any of these impairments, the veteran is not 
entitled to a compensable rating under Diagnostic Code 5202.  
Under Diagnostic Code 5203, a compensable disability 
evaluation is warranted where the medical evidence reveals 
malunion, nonunion or dislocation of the clavicle or scapula.  
As the evidence does not demonstrate any of these 
impairments, Diagnostic Code 5203 does not allow for a 
compensable evaluation for the veteran's mass of the left 
supraclavicular area.  

The Board recognizes the contentions made on behalf of the 
veteran by his representative in the January 2002 Informal 
Hearing Presentation, that the veteran's disability is 
analogous to a painful scar under 38 C.F.R. § 4.118, and that 
as such, a minimum of a 10 percent disability evaluation is 
warranted.  However, a review of the appropriate Code 
sections pertaining to scars shows that the veteran is not 
entitled to a compensable rating on this basis.  Under 
Diagnostic Code 7800, 
a 10 percent evaluation applies where the evidence shows a 
moderate disfiguring scar of the head, face or neck.  
However, the clinical records do not refer to the veteran's 
mass of the left supraclavicular area as a deformity or 
disfiguration.  Thus, even if the scar analogy is 
appropriate, the evidence shows the veteran's disability 
picture to more nearly approximate a noncompensable 
evaluation, for slight disfiguration.  Diagnostic Code 7804 
allows for a 10 percent evaluation for scars that are 
superficial, tender and painful on objective demonstration.  
However, even if the veteran's service-connected disability 
is characterized as a scar, the VA examiner in May 2001 
deemed his non-service-connected acromioclavicular joint, and 
not the service-connected mass or "scar," to be the source 
of the veteran's pain. Therefore, it follows that the veteran 
is not entitled to a compensable rating under Diagnostic Code 
7804.  Moreover, Diagnostic Codes 7801 and 7802 are 
inapplicable as they refer to burn scars.  Diagnostic Code 
7803 is also inapplicable, as the evidence does not 
demonstrate ulceration.  Finally, under, Diagnostic Code 7805 
all other scars are rated on the basis of limitation of the 
part affected, which the board has already has considered 
above.      

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.459; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  The Board has duly 
considered the assignment of an increased rating on the basis 
of pain on movement, but determines that no increase is 
appropriate in the instant case.  In reaching this 
determination, the Board acknowledges the medical findings of 
the May 2001 which revealed that the palpable mass over the 
veteran's left clavicle was tender.  However, that same May 
2001 examination also showed a negative drop-arm test and 
noted the absence of any obvious effusions, edema, 
instability, redness, heat, or guarding of movement.  Earlier 
examination by the VA in November 1997 and outpatient 
treatment reports also failed to reveal any of these 
conditions.    

The May 2001 VA examination does demonstrate limited ROM with 
pain on flexion, abduction, and external rotation.  Indeed, 
forward flexion and abduction findings were substantially 
more limited than that of an average person.  However, as 
previously discussed, the VA examiner specifically commented 
that this reduced ROM and pain on movement did not likely 
relate to the veteran's service-connected mass of the left 
supraclavicular area.  Instead, the examiner believed that 
the veteran's objective shoulder problems were attributable 
to a degenerative left acromioclavicular joint, for which the 
veteran is not presently service-connected.  As the competent 
medical evidence of record disassociates the veteran's 
service-connected mass of the left supraclavicular area from 
his limited motion and pain on movement, it logically follows 
that DeLuca considerations can not serve as a basis for a 
higher disability evaluation in this case, as the objective 
findings do not sufficiently establish additional pain, 
fatigability, incoordination, pain on movement, and/or 
weakness with respect to a service-connected disability.

Finally, the Board is cognizant of the veteran's contentions, 
made in a January 1999 letter, that VA outpatient treatment 
reports dated October 1998 revealed x-ray findings of 
arthritis.  Upon review of these reports it is apparent that 
the radiological evidence showed degenerative joint disease 
only with respect to the cervical spine, and not in relation 
to the veteran's left shoulder.  The only finding relating to 
the left shoulder was that of a small sclerotic lesion in the 
humeral head, which was thought to be a bone island.  While a 
January 1999 treatment report note contained an assessment of 
arthritis of the left shoulder, no medical evidence 
associated with the claims file confirmed this assessment 
with x-ray evidence.  Furthermore, even if the medical 
evidence did contain radiological findings of arthritis, 
since the veteran has been assigned a Diagnostic Code which 
considers limitation of motion (Diagnostic Code 5201, via 
5003), he is not entitled to a separate disability rating for 
his arthritis.   

In summation, the Board finds that the veteran's present 
noncompensable evaluation under Diagnostic Codes 5099-5015 is 
appropriate, and that the veteran is not entitled to a higher 
evaluation under any alternative Diagnostic Code.  
Furthermore, the medical evidence of record does not reveal 
sufficient findings of 

excessive pain on motion to warrant an increase in evaluation 
on the basis of 38 C.F.R. §§ 4.40, 4.45, 4.459 or DeLuca.


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a compensable rating of for a mass, left 
supraclavicular area, is denied.

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

